Citation Nr: 0815477	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from April 1977 until 
September 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The claim was previously before the Board in December 
2007, at which time it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate. See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Following a review of the claims file, 
the Board finds that further development is required under 
the VCAA regarding the veteran's claim.

In a February 2007 Statement in Support of Claim, the veteran 
requests to be evaluated for an increase in his service-
connected hemorrhoids as he "feels that [his] condition has 
gotten worse."  The record reflects that the veteran's last 
examination was performed in June 2004.  While the claims 
file contains paperwork from the VA Medical Center in 
Cleveland, Ohio indicating that the veteran failed to appear 
at a June 2005 examination, there is no evidence of record 
that the veteran received proper notice of the scheduled 
examination.

Likewise, in response to the Board's December 2007 Remand, 
the veteran was scheduled for a VA compensation and pension 
examination on January 17, 2008 at the Portland, Oregon VA 
Medical Center.  However, there is no evidence that he 
received proper notice of this scheduled examination.  In 
this regard, the record demonstrates that when the veteran's 
compensation and pension examination was requested on 
December 27, 2007, the address listed on such form was in 
Vancouver, Washington.  The address listed on the January 
2008 letter from the Portland VA Medical Center indicating 
that the veteran failed to appear for the January 2008 
examination is also the Vancouver address.  However, the 
record, as evidenced by a December 3, 2007 correspondence 
from the Board to the veteran, as well as a February 8, 2008 
Supplemental Statement of the Case, demonstrates that the 
last known address of record for the veteran is in Cleveland, 
Ohio.  Therefore, as the evidence of record does not 
demonstrate that notice of the scheduled examination was sent 
to his most recent address of record, nor that the veteran 
received actual notice of his January 2008 VA examination, 
the Board finds that the veteran should be provided another 
opportunity to appear for such an examination at the 
appropriate VA Medical Center.

VA's General Counsel has held that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995). While a lay 
person is generally not competent to offer medical opinions, 
they may convey facts and circumstances that can be observed.  
Here, the veteran is competent to provide testimony that his 
disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  As such, the Board finds that an additional VA 
examination should be accomplished prior to further appellate 
review.  38 U.S.C.A. § 5103A (West 2002).


Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
as to the information and evidence 
necessary to substantiate his claim for 
an increased evaluation for hemorrhoids, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  

Per Vazquez-Flores, the notice should 
include the following: (1) request that 
the claimant provide, or identify to the 
VA, medical or lay evidence demonstrating 
a worsening or increase in severity of 
the disability at issue and the effect 
that worsening has on the claimant's 
employment and daily life; (2) provide at 
least general notice of the requirements 
of applicable diagnostic codes; and (3) 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his hemorrhoids since March 
2003.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his service-connected 
hemorrhoids.  The examination should 
include a clear-cut description of the 
veteran's current symptoms, flares, 
clinical findings or manifestations, and 
diagnoses referable to hemorrhoids.  The 
examiner should specifically indicate 
whether the hemorrhoids are large or 
thrombotic, irreducible with excessive 
redundant tissue, or evidence frequent 
recurrences.  The clinician should also 
indicate whether persistent bleeding 
occurs, and whether there are fissures 
associated with the veteran's 
hemorrhoids.

4.  The RO must inform the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



